48 Mich. App. 268 (1973)
210 N.W.2d 266
PEOPLE
v.
DUKES
Docket No. 14882.
Michigan Court of Appeals.
Decided June 28, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Carl Ziemba, for defendant on appeal.
Before: FITZGERALD, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
Leave to appeal applied for.
PER CURIAM.
Defendant was originally charged with first-degree murder (MCLA 750.316; MSA 28.548) and bound over for trial on a charge of second-degree murder (MCLA 750.317; MSA 28.549). He subsequently pled guilty to manslaughter (MCLA 750.321; MSA 28.553) and was sentenced to a term of imprisonment from 5 to 15 *270 years. Defendant now appeals from the trial court's denial of his motion for a new trial.
Defendant's first argument is that the trial court abused its discretion in finding that defendant's guilty plea was not induced by promises of leniency. There is sufficient credible evidence on the record to support the decision of the trial judge, and accordingly we find no merit to defendant's argument. People v Byrd, 12 Mich. App. 186; 162 NW2d 777 (1968).
The defendant also argues that although the trial court did inform him of his privilege against self-incrimination, his right to trial by jury, and right to confrontation as required by People v Jaworski, 387 Mich. 21; 194 NW2d 868 (1972), nevertheless his plea should be set aside because a "fleeting reference" to those rights should be deemed inadequate. While defense counsel expressly disavows a requirement that trial judges give each defendant a brief course in constitutional law, he does feel that a trial judge should "take a minute or two * * * to explain [things] to the defendant". While a more detailed explanation would certainly be required when a defendant indicates a lack of understanding of these fundamental rights, this tribunal is not prepared to require a detailed explanation of those rights when the defendant affirmatively indicates that he understands the rights he is abandoning.
The defendant also argues that his plea should be set aside because his testimony, when being questioned by the trial judge in order to ascertain the truth of his plea, indicated the possibility that at a trial he could assert a defense of self-defense. The trial judge at that time informed the defendant of the possible defense, but defendant nevertheless persisted in his plea of guilty. Defendant's *271 argument is without merit. As this Court said in People v Bartlett, 17 Mich. App. 205, 208-209; 169 NW2d 337, 340 (1969):
"Doubt as to the defendant's guilt, even if entertained by the accused person himself, does not necessarily preclude a trial judge from accepting a plea of guilty. If the trial judge, after the direct questioning of the defendant * * * ascertains that there is a factual basis for the plea, that the plea is a truthful, honest plea of guilty to an offense of which the accused person might well be convicted upon trial, then the truth of the plea has been reasonably ascertained."
Defendant's final argument is that the trial court, when assessing sentence, erred by failing to give the defendant an opportunity to address the court. The transcript of the sentencing proceedings indicates that the court asked the defendant if he had anything to say. At this point it is unclear from the record whether defendant's response was an affirmative indication that he had something to say, or whether he was indicating that his mother, who was also present, wished to address the court. The trial court assessed sentence, and then permitted defendant's mother to speak. During this time the defendant made no request to address the court. On these facts it is not apparent that the defendant was denied an opportunity to speak to the judge; we need not therefore consider whether the opportunity to address the court at the time of sentencing is mandatory.
Affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.